
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1734
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To decrease the deficit by realigning,
		  consolidating, selling, disposing, and improving the efficiency of Federal
		  buildings and other civilian real property, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Civilian Property Realignment
			 Act or CPRA.
		2.PurposesThe purposes of this Act are—
			(1)to consolidate the
			 footprint of Federal buildings and facilities;
			(2)to maximize the utilization rate of Federal
			 buildings and facilities;
			(3)to reduce the reliance on leased
			 space;
			(4)to sell or redevelop high value assets that
			 are underutilized to obtain the highest and best value for the taxpayer and
			 maximize the return to the taxpayer;
			(5)to reduce the operating and maintenance
			 costs of Federal civilian real properties through the realignment of real
			 properties by consolidating, co-locating, and reconfiguring space, and other
			 operational efficiencies;
			(6)to reduce redundancy, overlap, and costs
			 associated with field offices;
			(7)to create incentives for Federal agencies
			 to achieve greater efficiency in their inventories of civilian real
			 property;
			(8)to facilitate and expedite the sale or
			 disposal of unneeded civilian properties; and
			(9)to assist Federal agencies in achieving the
			 Government’s sustainability goals by reducing excess space, inventory, and
			 energy consumption, as well as by leveraging new technologies.
			3.DefinitionsIn this Act, unless otherwise expressly
			 stated, the following definitions apply:
			(1)Federal civilian
			 real property and civilian real property
				(A)PropertyThe
			 terms Federal civilian real property and civilian real
			 property refer to Federal real property assets, including public
			 buildings as defined in
			 section
			 3301 of title 40, United States Code, occupied and improved
			 grounds, leased space, or other physical structures under the custody and
			 control of any Federal agency.
				(B)Further
			 exclusionsSubparagraph (A) shall not be construed as including
			 any of the following types of property:
					(i)A base, camp, post, station, yard, center,
			 homeport facility for any ship, or any activity under the jurisdiction of the
			 Department of Defense or Coast Guard.
					(ii)Properties that
			 are excluded for reasons of national security by the Director of the Office of
			 Management and Budget.
					(iii)Properties that
			 are excepted from the definition of property under
			 section
			 102(9) of title 40, United States Code.
					(iv)Indian and Native Alaskan properties
			 including—
						(I)any property
			 within the limits of any Indian reservation to which the United States owns
			 title for the benefit of an Indian tribe; and
						(II)any property
			 title which is held in trust by the United States for the benefit of any Indian
			 tribe or individual or held by an Indian tribe or individual subject to
			 restriction by the United States against alienation.
						(v)Properties
			 operated and maintained by the Tennessee Valley Authority pursuant to the
			 Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.).
					(vi)Postal properties
			 owned by the United States Postal Service.
					(vii)Properties used in connection with Federal
			 programs for agricultural, recreational, and conservation purposes, including
			 research in connection with the programs.
					(viii)Properties used
			 in connection with river, harbor, flood control, reclamation, or power
			 projects.
					(ix)Properties located outside the United
			 States operated or maintained by the Department of State or the United States
			 Agency for International Development.
					(2)Federal
			 agencyThe term Federal agency means an executive
			 department or independent establishment in the executive branch of the
			 Government, and a wholly owned Government corporation.
			(3)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(4)CommissionThe
			 term Commission means the Civilian Property Realignment
			 Commission.
			(5)OMBThe
			 term OMB means the Office of Management and Budget.
			(6)Field
			 officeThe term field office means any Federal
			 office that is not the Headquarters office location for the Federal
			 agency.
			4.Commission
			(a)EstablishmentThere
			 is established an independent commission to be known as the Civilian Property
			 Realignment Commission, referred to in this Act as the
			 Commission.
			(b)DutiesThe
			 Commission shall carry out the duties as specified in this Act.
			(c)Membership
				(1)In
			 generalThe Commission shall be composed of a Chairperson
			 appointed by the President, by and with the advice and consent of the Senate,
			 and eight members appointed by the President.
				(2)AppointmentsIn
			 selecting individuals for appointments to the Commission, the President shall
			 consult with—
					(A)the Speaker of the
			 House of Representatives concerning the appointment of two members;
					(B)the majority
			 leader of the Senate concerning the appointment of two members;
					(C)the minority
			 leader of the House of Representatives concerning the appointment of one
			 member; and
					(D)the minority
			 leader of the Senate concerning the appointment of one member.
					(3)TermsThe
			 term for each member of the Commission shall be 6 years.
				(4)VacanciesVacancies
			 shall be filled in the same manner as the original appointment.
				(5)QualificationsIn
			 selecting individuals for appointment to the Commission, the President shall
			 ensure the Commission contains individuals with expertise representative of the
			 following:
					(A)Commercial real
			 estate and redevelopment.
					(B)Government
			 management or operations.
					(C)Community development, including
			 transportation and planning.
					(D)Historic
			 preservation.
					5.Commission
			 meetings
			(a)Open
			 meetingsEach meeting of the Commission, other than meetings in
			 which classified information is to be discussed, shall be open to the public.
			 Any open meeting shall be announced in the Federal Register and the Federal
			 website established by the Commission at least 14 calendar days in advance of a
			 meeting. For all public meetings, the Commission shall release an agenda and a
			 listing of materials relevant to the topics to be discussed.
			(b)Quorum and
			 meetingsSeven Commission members shall constitute a quorum for
			 the purposes of conducting business and three or more Commission members shall
			 constitute a meeting of the Commission.
			(c)Transparency of
			 informationAll the proceedings, information, and deliberations
			 of the Commission shall be open, upon request, to the Chairperson and the
			 ranking minority party member, and their respective subcommittee Chairperson
			 and ranking minority party member, of—
				(1)the Committee on
			 Transportation and Infrastructure of the House of Representatives;
				(2)the Committee on
			 Oversight and Government Reform of the House of Representatives;
				(3)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(4)the Committee on
			 Environmental and Public Works of the Senate; and
				(5)the committees on
			 Appropriations of the House of Representatives and the Senate.
				(d)Government
			 Accountability OfficeAll proceedings, information, and
			 deliberations of the Commission shall be open, upon request, to the Comptroller
			 General of the United States.
			6.Compensation and
			 travel expenses
			(a)Compensation
				(1)Rate of pay for
			 membersEach member, other than the Chairperson, shall be paid at
			 a rate equal to the daily equivalent of the minimum annual rate of basic pay
			 payable for level IV of the Executive Schedule under
			 section
			 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the actual performance of
			 duties vested in the Commission.
				(2)Rate of pay for
			 ChairpersonThe Chairperson shall be paid for each day referred
			 to in paragraph (1) at a rate equal to the daily equivalent of the minimum
			 annual rate of basic pay payable for level III of the Executive Schedule under
			 section
			 5314, of title 5, United States Code.
				(b)TravelMembers
			 shall receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with sections
			 5702
			 and 5703 of title 5, United States
			 Code.
			7.Executive
			 director
			(a)AppointmentThe Commission shall appoint an Executive
			 Director and may disregard the provisions of title 5, United States Code,
			 governing appointments in the competitive service.
			(b)Rate of pay for
			 directorThe Executive
			 Director shall be paid at the rate of basic pay payable for level IV of the
			 Executive Schedule under
			 section
			 5315 of title 5, United States Code.
			8.Staff
			(a)Additional
			 personnelSubject to
			 subsection (b), the Executive Director, with the approval of the Commission,
			 may appoint and fix the pay of additional personnel.
			(b)Detail employees
			 from other agenciesUpon
			 request of the Executive Director, the head of any Federal agency may detail
			 any of the personnel of that agency to the Commission to assist the Commission
			 in carrying out its duties under this Act.
			(c)QualificationsAppointments
			 shall be made with consideration of a balance of expertise consistent with the
			 qualifications of representatives described in section 4(c)(5).
			9.Contracting
			 authority
			(a)Experts and
			 consultantsThe Commission,
			 to the extent practicable and subject to appropriations made by law, shall use
			 existing contracts entered into by the Administrator for services necessary to
			 carry out the duties of the Commission.
			(b)SpaceThe Administrator, in consultation with the
			 Commission, shall identify suitable excess space within the Federal space
			 inventory to house the operations of the Commission.
			(c)Personal
			 propertyThe Commission shall
			 use personal property already in the custody and control of the
			 Administrator.
			(d)Use of small
			 businessesIn exercising its authorities under this section and
			 section 12, the Commission shall use, to the greatest extent practicable, small
			 businesses as defined by section 3 of the Small Business Act (15 U.S.C.
			 632).
			10.TerminationThe Commission shall cease operations and
			 terminate 6 years after the date of enactment of this Act.
		11.Development of
			 recommendations to the commission
			(a)Submissions of
			 agency information and recommendationsNot later than 120 days after the date of
			 enactment of this Act and 120 days after the beginning of each fiscal year
			 thereafter, the head of each Federal agency shall submit to the Administrator
			 and the Director of OMB the following:
				(1)Current
			 dataCurrent data of all
			 Federal civilian real properties owned, leased, or controlled by the respective
			 agency, including all relevant information prescribed by the Administrator and
			 the Director of OMB, including data related to the age and condition of the
			 property, operating costs, history of capital expenditures, sustainability
			 metrics, number of Federal employees and functions housed in the respective
			 property, and square footage (including gross, rentable, and usable).
				(2)Agency
			 recommendationsRecommendations which shall include the
			 following:
					(A)Federal civilian properties that can be
			 sold for proceeds and otherwise disposed of, reported as excess, declared
			 surplus, or otherwise no longer meeting the needs of the agency, excluding
			 leasebacks or other such exchange agreements where the property continues to be
			 used by the agency.
					(B)Federal civilian properties that can be
			 transferred, exchanged, consolidated, co-located, reconfigured, or redeveloped,
			 so as to reduce the civilian real property inventory, reduce the operating
			 costs of the Government, and create the highest value and return for the
			 taxpayer.
					(C)Operational
			 efficiencies that the Government can realize in its operation and maintenance
			 of Federal civilian real properties.
					(b)Standards and
			 criteriaNot later than 60
			 days after the date specified in subsection (a), the Director of OMB, in
			 consultation with the Administrator, shall review agency recommendations
			 submitted pursuant to subsection (a), and develop consistent standards and
			 criteria against which agency recommendations will be reviewed. The Director of
			 OMB and the Administrator shall develop recommendations to the Commission based
			 on those standards and criteria. In developing the standards and criteria, the
			 Director of OMB, in consultation with the Administrator, shall incorporate the
			 following:
				(1)The extent to
			 which the Federal building or facility could be sold (including property that
			 is no longer meeting the needs of the Federal Government), redeveloped, or
			 otherwise used to produce the highest and best value and return for the
			 taxpayer.
				(2)The extent to
			 which the operating and maintenance costs are reduced through consolidating,
			 co-locating, and reconfiguring space, and through realizing other operational
			 efficiencies.
				(3)The extent to
			 which the utilization rate is being maximized and is consistent with
			 non-governmental industry standards for the given function or operation.
				(4)The extent and
			 timing of potential costs and savings, including the number of years, beginning
			 with the date of completion of the proposed recommendation.
				(5)The extent to
			 which reliance on leasing for long-term space needs is reduced.
				(6)The extent to
			 which a Federal building or facility aligns with the current mission of the
			 Federal agency.
				(7)The extent to
			 which there are opportunities to consolidate similar operations across multiple
			 agencies or within agencies.
				(8)The economic
			 impact on existing communities in the vicinity of the Federal building or
			 facility.
				(9)The extent to
			 which energy consumption is reduced.
				(c)Special rule for
			 utilization ratesStandards
			 developed by the Director of OMB must incorporate and apply clear standard
			 utilization rates consistent throughout each category of space and with
			 nongovernment space utilization rates. To the extent the space utilization
			 rates of a given agency fall below the utilization rates to be applied under
			 this subsection, the Director may recommend realignment, co-location,
			 consolidation, or other type of action to improve space utilization.
			(d)Submission to
			 the commission
				(1)In
			 generalThe standards, criteria, and recommendations developed
			 pursuant to subsection (b) shall be submitted to the Commission with all
			 supporting information, data, analyses, and documentation.
				(2)PublicationThe
			 standards, criteria, and recommendations shall be published in the Federal
			 Register and transmitted to the committees designated in section 5(c) and to
			 the Comptroller General of the United States.
				(3)Access to
			 informationThe Commission
			 shall also have access to all information pertaining to the recommendations,
			 including supporting information, data, analyses, and documentation submitted
			 pursuant to subsection (a). Upon request, Federal agencies shall provide, the
			 Commission any additional information pertaining to its properties.
				12.Commission
			 duties
			(a)Identification
			 of property reduction opportunitiesThe Commission shall identify
			 opportunities for the Government to reduce significantly its inventory of
			 civilian real property and reduce costs to the Government.
			(b)Identification
			 of high value assets
				(1)Identification
			 of certain propertiesNot later than 180 days after Commission
			 members are appointed pursuant to section 4, the Commission shall identify not
			 less than 5 Federal properties that are not on the list of surplus or excess as
			 of such date with a total fair market value of not less than $500,000,000 and
			 transmit the list to the President and Congress as Commission recommendations
			 and subject to the approval process described in sections 13 and 14.
				(2)Information and
			 dataIn order to meet the goal established under paragraph (1),
			 Federal agencies shall provide, upon receipt, any and all information and data
			 regarding its properties to the Commission. The Commission shall notify the
			 committees listed under section 5(c) of any failure by any agency to comply
			 with a request of the Commission.
				(c)Analysis of
			 inventoryThe Commission
			 shall perform an independent analysis of the inventory of Federal civilian real
			 property and the recommendations submitted pursuant to section 11. The
			 Commission shall not be bound or limited by the recommendations submitted
			 pursuant to section 11. If, in the opinion of the Commission, an agency fails
			 to provide needed information, data or adequate recommendations that meet the
			 standards and criteria, the Commission shall develop such recommendations as it
			 considers appropriate based on existing data contained in the Federal Real
			 Property Profile or other relevant information.
			(d)Receipt of
			 Information and ProposalsNotwithstanding any other provision of
			 law, the Commission may receive and consider proposals, information, and other
			 data submitted by State and local officials and the private sector. Such
			 information shall be made publically available.
			(e)Accounting
			 systemNot later than 120 days after the date of enactment of
			 this Act, the Commission shall identify or develop and implement a system of
			 accounting to be used to independently evaluate the costs of and returns on the
			 recommendations. Such accounting system shall be applied in developing the
			 Commission’s recommendations and determining the highest return to the
			 taxpayer. In applying the accounting system, the Commission shall set a
			 standard performance period.
			(f)Public
			 hearingThe Commission shall conduct public hearings. All
			 testimony before the Commission at a public hearing under this paragraph shall
			 be presented under oath.
			(g)Reporting of
			 information and recommendations
				(1)In
			 generalNot later than 120 days after the receipt of
			 recommendations pursuant to section 11, and annually thereafter, the Commission
			 shall transmit to the President, and publicly post on a Federal website
			 maintained by the Commission a report containing the Commission’s findings,
			 conclusions, and recommendations for the consolidation, exchange, co-location,
			 reconfiguration, lease reductions, sale, and redevelopment of Federal civilian
			 real properties and for other operational efficiencies that can be realized in
			 the Government’s operation and maintenance of such properties.
				(2)Recommendations
			 for sale or disposal of propertyTo the extent the Commission
			 recommendations include the sale or disposal of real property, these properties
			 may be reported as excess, declared surplus, or determined as no longer meeting
			 the needs of the Federal Government, excluding leasebacks or other such
			 exchange agreements where the property continues to be used by the Federal
			 Government.
				(3)Consensus in
			 majorityThe Commission shall seek to develop consensus
			 recommendations, but if a consensus cannot be obtained, the Commission may
			 include in its report recommendations that are supported by a majority of the
			 Commission.
				(h)Federal
			 websiteThe Commission shall establish and maintain a Federal
			 website for the purposes of making relevant information publically
			 available.
			(i)Review by
			 GAOThe Comptroller General of the United States shall transmit
			 to the Congress and to the Commission a report containing a detailed analysis
			 of the recommendations and selection process.
			13.Review by the
			 president
			(a)Review of
			 recommendationsUpon receipt of the Commission’s recommendations,
			 the President shall conduct a review of such recommendations.
			(b)Report to
			 commission and congressNot later than 30 days after receipt of
			 the Commission’s recommendations, the President shall transmit to the
			 Commission and Congress a report that sets forth the President’s approval or
			 disapproval of the Commission’s recommendations.
			(c)Approval or
			 disapprovalIf the President—
				(1)approves of the
			 Commission’s recommendations, the President shall transmit a copy of the
			 recommendations to Congress, together with a certification of such
			 approval;
				(2)disapproves of the
			 Commission’s recommendations, in whole or in part, the President shall also
			 transmit to the Commission and Congress the reasons for such disapproval. The
			 Commission shall then transmit to the President, not later than 30 days
			 following the disapproval, a revised list of recommendations;
				(3)approves all of
			 the revised recommendations of the Commission, the President shall transmit a
			 copy of such revised recommendations to Congress, together with a certification
			 of such approval; or
				(4)does not transmit
			 to the Congress an approval and certification described in paragraphs (1) or
			 (3) within 30 days of receipt of the Commission’s recommendations or revised
			 recommendations, as the case may be, the process shall terminate until the
			 following year.
				14.Congressional
			 consideration of the recommendations
			(a)Joint resolution
			 of approvalIf a House of
			 Congress has not taken a vote on final passage of a joint resolution as
			 described in subsection (c) within 45 days after the President’s transmission
			 to that House of the approved recommendations pursuant to section 13, then such
			 vote shall be taken on the next day of session following the expiration of the
			 45-day period.
			(b)Computation of
			 time periodFor the purposes of this section, the days on which
			 either House of Congress is not in session because of adjournment of more than
			 three days shall be excluded in the computation of the period of time.
			(c)Terms of the
			 resolutionFor purposes of this section, the term joint
			 resolution means only a joint resolution—
				(1)which does not
			 have a preamble;
				(2)the matter after
			 the resolving clause of which is as follows: That Congress approves the
			 recommendations of the Civilian Property Realignment Commission as submitted by
			 the President on _________, and notwithstanding any other provision of law, the
			 Federal agencies shall implement and carry out all of the Commission’s
			 recommendations pursuant to section 15 of the Civilian Property Realignment
			 Act, the blank space being filled in with the appropriate date;
				(3)the title of which
			 is as follows: Joint resolution approving the recommendations of the
			 Civilian Property Realignment Commission; and
				(4)which is
			 introduced pursuant to subsection (d).
				(d)IntroductionAfter a House of Congress receives the
			 President’s transmission of approved recommendations pursuant to section 13,
			 the majority leader of that House (or a designee) shall introduce (by request,
			 if appropriate) a joint resolution described in subsection (c)—
				(1)in the case of the House of
			 Representatives, within three legislative days; and
				(2)in the case of the
			 Senate, within three session days.
				(e)Consideration in
			 the House of Representatives
				(1)Referral and
			 reportingAny committee of
			 the House of Representatives to which a joint resolution is referred shall
			 report it to the House without amendment not later than the tenth legislative
			 day after the date of its introduction. If a committee fails to report the
			 joint resolution within that period, it shall be in order to move that the
			 House discharge the committee from further consideration of the joint
			 resolution. Such a motion shall be in order only at a time designated by the
			 Speaker in the legislative schedule within three legislative days after the day
			 on which the proponent announces his intention to offer the motion. Notice may
			 not be given on an anticipatory basis. Such a motion shall not be in order
			 after the House has disposed of a motion to discharge a joint resolution. The
			 previous question shall be considered as ordered on the motion to its adoption
			 without intervening motion except twenty minutes of debate equally divided and
			 controlled by the proponent and an opponent. If such a motion is adopted, the
			 House shall proceed immediately to consider the joint resolution in accordance
			 with paragraph (3). A motion to reconsider the vote by which the motion is
			 disposed of shall not be in order.
				(2)Proceeding to
			 considerationAfter the last
			 committee authorized to consider a joint resolution reports it to the House or
			 has been discharged (other than by motion) from its consideration, it shall be
			 in order to move to proceed to consider the joint resolution in the House. Such
			 a motion shall be in order only at a time designated by the Speaker in the
			 legislative schedule within three legislative days after the day on which the
			 proponent announces his intention to offer the motion. Notice may not be given
			 on an anticipatory basis. Such a motion shall not be in order after the House
			 has disposed of a motion to proceed with respect to that transmittal of
			 recommendations. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion. A motion to reconsider the
			 vote by which the motion is disposed of shall not be in order.
				(3)ConsiderationThe joint resolution shall be considered as
			 read. All points of order against a joint resolution and against its
			 consideration are waived. The previous question shall be considered as ordered
			 on a joint resolution to its passage without intervening motion except five
			 hours of debate equally divided and controlled by the proponent and an opponent
			 and one motion to limit debate on the joint resolution. A motion to reconsider
			 the vote on passage of the joint resolution shall not be in order.
				(4)Post sine
			 dieIf the House has adopted
			 a concurrent resolution providing for adjournment sine die at the end of a
			 Congress, a motion to discharge under paragraph (1) or a motion to proceed
			 under subparagraph (2) shall be in order as applicable.
				(f)Consideration in
			 the Senate
			(g)Amendments
			 prohibitedNo amendment to,
			 or motion to strike a provision from, a joint resolution considered under this
			 section shall be in order in either the Senate or the House of
			 Representatives.
			(h)Consideration by
			 other House
				(1)In
			 generalIf, before the
			 passage by one House of a joint resolution of that House described in
			 subsection (c), that House received from the other House a joint resolution
			 described in subsection (c), then the following procedures shall apply:
					(A)No committee
			 referralThe joint resolution
			 of the other House shall not be referred to a committee and may not be
			 considered in the House receiving it except in the case of final passage as
			 provided in subparagraph (B).
					(B)Joint resolution
			 procedureWith respect to a
			 joint resolution described in subsection (c) of the House receiving the joint
			 resolution the procedure in that House shall be the same as if no joint
			 resolution had been received from the other House, but the vote on final
			 passage shall be on the joint resolution of the other House.
					(2)No
			 considerationUpon
			 disposition of the joint resolution received from the other House, it shall no
			 longer be in order to consider the joint resolution that originated in the
			 receiving House.
				(3)ExceptionThis
			 subsection shall not apply to the House of Representatives if the joint
			 resolution received from the Senate is a revenue measure.
				(i)Rules of the
			 Senate and HouseThis section
			 is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a joint resolution described in this section, and it supersedes
			 other rules only to the extent that it is inconsistent with such rules;
			 and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				15.Implementation
			 of commission recommendations
			(a)Carrying out
			 recommendationsUpon the enactment of a joint resolution
			 described in section 14(c), Federal agencies shall immediately begin
			 preparation to carry out the Commission’s recommendations and shall initiate
			 all activities no later than 2 years after the date on which the President
			 transmits the recommendations to Congress. Federal agencies shall complete all
			 recommended actions no later than the end of the 6-year period beginning on the
			 date on which the President transmits the Commission’s recommendations to
			 Congress. All actions shall be economically beneficial and be cost neutral or
			 otherwise favorable to the Government. For actions that will take longer than
			 the 6-year period due to extenuating circumstances, each Federal agency shall
			 notify the President and Congress as soon as the extenuating circumstance
			 presents itself with an estimated time to complete the relevant action.
			(b)Actions of
			 Federal agenciesIn taking actions related to any Federal
			 building or facility under this Act, Federal agencies may, pursuant to
			 subsection (c), take all such necessary and proper actions, including—
				(1)acquiring land,
			 constructing replacement facilities, performing such other activities, and
			 conducting advance planning and design as may be required to transfer functions
			 from a Federal asset or property to another Federal civilian property;
			 and
				(2)reimbursing other
			 Federal agencies for actions performed at the request of the Commission.
				(c)Necessary and
			 Proper actionsWhen acting on
			 a recommendation of the Commission, a Federal agency shall continue to act
			 within their existing legal authorities, whether such authority has been
			 delegated by the Administrator, or must work in partnership with the
			 Administrator to carry out such actions. The Administrator may take such
			 necessary and proper actions, including the sale, conveyance, or exchange of
			 civilian real property, as required to implement the Commission recommendations
			 in the time period required under subsection (a).
			(d)Discretion of
			 Administrator regarding transactionsFor any transaction
			 identified, recommended, or commenced as a result of this Act, any otherwise
			 required legal priority given to, or requirement to enter into, a transaction
			 to convey a Federal civilian real property for less than fair market value, for
			 no consideration at all, or in a transaction that mandates the exclusion of
			 other market participants, shall be at the discretion of the
			 Administrator.
			(e)McKinney-Vento
			 homeless assistance act reviewUpon the enactment of a joint resolution
			 described in section 14(c) and for not more than 90 days after such enactment,
			 the Secretary of Housing and Urban Development shall apply section 501 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) to the extent
			 practicable, to any buildings identified for disposal in the approved
			 recommendations that are not more than 25,000 square feet or valued at less
			 than $5,000,000.
			16.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized a
			 one-time appropriation to carry out this Act in the following amounts:
				(1)$20,000,000 for
			 salaries and expenses of the Commission.
				(2)$62,000,000 to be
			 deposited into the Asset Proceeds and Space Management Fund for activities
			 related to the implementation of the Commission recommendations.
				(b)Federal
			 Buildings FundThere is
			 authorized to be appropriated from the Federal Buildings Fund established under
			 section
			 592 of title 40, United States Code, for construction and
			 acquisition activities $0 for fiscal year 2012.
			17.Funding
			(a)Creation of
			 salaries and expenses account
				(1)Establishment of
			 accountThere is hereby
			 established on the books of the Treasury an account to be known as the
			 Civilian Property Realignment Commission—Salaries and Expenses
			 account.
				(2)Necessary
			 paymentsThere shall be deposited into the account such amounts,
			 as are provided in appropriations Acts, for those necessary payments for
			 salaries and expenses to accomplish the administrative needs of the
			 Commission.
				(b)Creation of
			 asset proceeds and space management fundThere is hereby established within the
			 Federal Buildings Fund established under
			 section
			 592 of title 40, United States Code, an account to be known as
			 the Civilian Property Realignment Commission—Asset Proceeds and Space
			 Management Fund which shall be used solely for the purposes of carrying
			 out actions pursuant to the Commission recommendations approved under section
			 14. Notwithstanding section 3307 of title 40, United
			 States Code, the following amounts shall be deposited into the account and made
			 available for obligation or expenditure only as provided in advance in
			 appropriations Acts for the purposes specified:
				(1)Such amounts as
			 are provided in appropriations Acts, to remain available until expended, for
			 the consolidation, co-location, exchange, redevelopment, re-configuration of
			 space, disposal, and other actions recommended by the Commission for Federal
			 agencies.
				(2)Amounts received from the sale of any
			 civilian real property action taken pursuant to a recommendation of the
			 Commission under section 15. As provided in appropriations Acts, such proceeds
			 may be made available to cover necessary costs associated with implementing the
			 recommendations pursuant to section 15, including costs associated with—
					(A)sales transactions;
					(B)acquiring land, construction, constructing
			 replacement facilities, conducting advance planning and design as may be
			 required to transfer functions from a Federal asset or property to another
			 Federal civilian property;
					(C)co-location,
			 redevelopment, disposal, and reconfiguration of space; and
					(D)other actions recommended by the Commission
			 for Federal agencies.
					(c)Additional
			 requirement for budget contentsThe President’s budget submitted pursuant
			 to section
			 1105 of title 31, United States Code, shall include an estimate
			 of proceeds that are the result of the Commission’s recommendations and the
			 obligations and expenditures needed to support such recommendations.
			18.Disposal of real
			 properties
			(a)Environmental
			 considerations
				(1)Applicability of
			 other lawPublic Law 91–190,
			 as amended, shall not apply to activities under section 11 of this Act.
				(2)Civil
			 actionA civil action for
			 judicial review, with respect to any requirement of
			 Public Law
			 91–190, as amended, to the extent such public law is applicable
			 to the actions under section 15 of this Act, of any act or failure to act by a
			 Federal agency during the closing, realigning, or relocating of functions under
			 this Act, may not be brought more than 60 days after the date of such act or
			 failure to act.
				(3)Transfer of real
			 property
					(A)In
			 generalWhen implementing the recommended actions pursuant to
			 section 15 for properties that have been identified in the Commission’s
			 recommendations and in compliance with the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.), including section 120(h) thereof (42 U.S.C. 9620(h)),
			 Federal agencies may enter into an agreement to transfer by deed real property
			 with any person.
					(B)Additional
			 termsThe head of the disposing agency may require any additional
			 terms and conditions in connection with an agreement authorized by subparagraph
			 (A) as the head of the disposing agency considers appropriate to protect the
			 interests of the United States. Such additional terms and conditions shall not
			 affect or diminish any rights or obligations of the federal agencies under
			 CERCLA section 120(h) (including, without limitation, the requirements CERCLA
			 section 120(h)(3)(A) and CERCLA section 120(h)(3)(C)(iv)).
					(4)Information
			 disclosureAs part of an agreement pursuant to this Act, the
			 agency shall disclose to the person to whom the property or facilities will be
			 transferred any information of the Federal agency regarding the environmental
			 restoration, waste management, and environmental compliance activities
			 described in this Act that relate to the property or facilities. The agency
			 shall provide such information before entering into the agreement.
				(b)Construction of
			 certain ActsNothing in this section shall be construed to
			 modify, alter, or amend the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
			19.Congressional
			 approval of proposed projectsSection 3307(b) of
			 title 40, United States Code is amended—
			(1)by striking
			 and at the end of paragraph (6);
			(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(8)a statement of how
				the proposed project is consistent with section 11(b) of the Civilian Property
				Realignment
				Act.
					.
			20.Limitation of
			 certain leasing authorities
			(a)Limitation on
			 certain leasing authoritiesChapter 33 of title 40,
			 United States Code, is amended by adding at the end the following:
				
					§ 3317.Limitation on
				leasing authority of other agencies
						(a)In
				generalNotwithstanding any
				other provision of law, no executive agency may lease space for the purposes of
				a public building as defined under section 3301, except as provided under
				section 585, and the provisions in this chapter.
						(b)Public
				buildingFor the purposes of
				this section, the term public building shall include leased
				space.
						(c)Further
				exclusionsThis section shall
				not apply to—
							(1)properties that
				are excluded for reasons of national security by the President; and
							(2)properties of the
				Department of Veterans Affairs.
							(d)ConstructionNothing in this section shall be construed
				as creating new authority for executive agencies to enter into leases or limit
				the authority of the Administration under section
				3314.
						.
			(b)Small
			 businessesWhen using
			 commercial leasing services, the Administrator shall adhere to the requirements
			 of the Small Business Act (15 U.S.C. et seq.).
			(c)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end:
				
					
						3317. Limitation on leasing authority of
				other
				agencies.
					
					.
			21.Implementation
			 review by GAOUpon transmittal
			 of the Commission’s recommendations from the President to the Congress under
			 section 13, the Comptroller General of the United States at least annually
			 shall monitor, review the implementation activities of Federal agencies
			 pursuant to section 15, and report to Congress any findings and
			 recommendations.
		22.Sense of
			 Congress and reports
			(a)Sense of
			 congressIt is the sense of
			 Congress that—
				(1)the Civilian Property Realignment
			 Commission, should take steps to provide assistance to small, minority, and
			 woman-owned businesses seeking to be awarded contracts to redevelop federal
			 property;
				(2)the Civilian Property Realignment
			 Commission and other appropriate Federal officials should conduct a public
			 information campaign to advise small, minority, and women-owned business firms
			 with respect to contracts for the sale or redevelopment of Federal property;
			 and
				(3)firms that are
			 awarded contracts pertaining to the redevelopment of Federal property should,
			 to the maximum extent practicable, seek to award subcontracts for such
			 contracts to small, minority, and women-owned business firms.
				(b)Progress
			 reportsEvery 6 months, the Civilian Property Realignment
			 Commission shall submit to the appropriate committees of Congress and the
			 President, a report regarding contracting. Each such report shall indicate, as
			 of the date of the submission of such report, the size of all business firms
			 awarded contracts by the Commission and the size of all business firms awarded
			 subcontracts under such contracts.
			23.Consideration of
			 Life-Cycle cost requiredSection 3305 of
			 title 40, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(d)Consideration of
				life-Cycle cost required
					(1)RequirementThe Administrator shall ensure that the
				life-cycle cost of a public building is considered in the construction or lease
				of a public building described in paragraph (2).
					(2)Federal
				buildings subject to requirementA public building is subject to
				the requirement under paragraph (1) if—
						(A)construction or
				lease of the building begins after the date of the enactment of the Civilian
				Property Realignment Act;
						(B)the estimated
				construction costs of the building exceed $1,000,000;
						(C)in the case of a
				lease, the square footage of the property is more than 25,000 square feet;
				and
						(D)Federal funding
				comprises more than 50 percent of the funding for the estimated construction or
				lease costs of the building.
						(3)DefinitionsIn
				this subsection, the following definitions apply:
						(A)Life-cycle
				costThe term
				life-cycle cost means the sum of the following costs, as estimated
				for the lifetime of a building:
							(i)Investment
				costs.
							(ii)Capital
				costs.
							(iii)Installation
				costs.
							(iv)Energy
				costs.
							(v)Operating
				costs.
							(vi)Maintenance
				costs.
							(vii)Replacement
				costs.
							(B)Lifetime of a
				buildingThe term lifetime of a building means, with
				respect to a building, the greater of—
							(i)the period of time
				during which the building is projected to be utilized; or
							(ii)50
				years.
							.
		24.Long-term
			 savings through life-cycle cost analysisSection 3307(b) of
			 title 40, United States Code, as amended by section 19, is further
			 amended—
			(1)in paragraph (7),
			 by striking and at the end;
			(2)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(9)with respect to any prospectus for the
				construction, alteration, or acquisition of any building or space to be leased,
				a statement by the Administrator describing the use of life-cycle cost analysis
				and any increased design, construction, or acquisition costs identified by such
				analysis that are offset by lower long-term
				costs.
					.
			
	
		
			Passed the House of
			 Representatives February 7, 2012.
			Karen L. Haas,
			Clerk.
		
	
